Citation Nr: 0421720	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  .02-08 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

New and material evidence to reopen a claim for an earlier 
effective date for accrued benefits.


REPRESENTATION

Appellant represented by:	Michael B. Roberts, Attorney 
at Law 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


REMAND

The veteran had active duty from December 1966 to December 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue before the Board is new and material evidence to 
reopen a claim for accrued benefits.  Generally, the 
effective date based upon new and material evidence is no 
earlier that the date of the claim to reopen.  Since the 
claim to reopen post-dates the effective date already 
established, the claim might not be a valid claim.  Dixon v. 
Gober, 14 Vet. App. 168 (2000).  However, there are other 
theories that may be applicable in light of this Agent Orange 
related case.  

The appellant has submitted an August 5, 1977 document 
referencing the veteran's need for chemotherapy.  The 
complete records from this period are not on file.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, for the following development:

1.  The AOJ should attempt to obtain all 
VA treatment and medication records dated 
from 1973 to 1978.

2.  In regard to VCAA, if applicable, the 
appellant is informed that she must 
submit all evidence that she can obtain.  
This includes evidence that cancer 
predated August 1997.  This evidence must 
be medical, not a lay opinion.  (Whether 
such evidence would constitute evidence 
on file at death is a determination to be 
made if such evidence is submitted.)

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


